Case 7:21-mj-00512 Document 3 Filed on 03/10/21 in TXSD Page 1 of 1

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warranganed’ States HEHE Court -
M-21-0512-M 03/10/2021.@ 10:41 am ; Southern District of Texas

 

 

 

Inventory made in the presence of : .
M. Slawson and J. Garcia MAR 10 2021 3

Inventory of the property taken and name of any person(s) seized: ©

 

ow.

| Nathan Ochsner, Clerk *
Suspect Package 1: Se
- Yellow padded envelope and plastic wrappings

- Plastic bag with a clear crystal substance, weighing approximately 0.345 kilograms, which fi eld-tested positive for -
methamphetamine.

Suspect Package 2:

- Yellow padded envelope and plastic wrappings

- Plastic bag with a clear crystal substance, weighing approximately 0.30 kilograms, which field-tested positive for
methamphetamine.

Suspect Package 3:

-White Tyvek envelope

- Yellow padded envelope and plastic wrappings

- Plastic bag with a clear crystal substance, weighing approximately 0.38 kilograms, which field-tested positive for
methamphetamine.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

‘ .
Date: 03/10/2021 3 2 Oda»

< Executing officer's signature

Mirella Slawson, US Postal Inspector

Printed name and title

 

 

 

 

-~
